Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statements (IDS) Form PTO-1449, filed 01/05/21, 03/20/21 and 06/16/21.
The Examiner would like to note the latest Information Disclosure Statement (IDS) submittals are extremely long.  Despite raising this issue during multiple interviews, the applicant continues to submit extremely long IDS. The Examiner has considered all of the references submitted as part of the Information Disclosure Statements, but has not found any to be particularly relevant. If Applicant is aware of pertinent material in the references, he/she should so state in a response to this Office action. Applicant is reminded of section 2004, paragraph 13, of the MPEP:
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “one or  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the at least one additional layer” in lines 8-9. There is insufficient antecedent basis for this limitation in the claim. It is unclear if it refers to “at least one continuous additional layer” or a different feature. Correction is needed.
Claim 11 and 12 are rejected for similar reasons as claim 1.
Claim 21 recites “one or more continuous additional layers overlying and in contact with each of the plurality of gates …”. While one additional layer is understandable, it is unclear how more additional layers can be in contact with each horizontal and vertical surfaces of the plurality of gate. If more/multiple additional layers are employed, one of the layers would intervene and would make it impossible for the rest of the additional layers to be in contact with the horizontal and vertical surfaces of the gates. Correction is needed.
Claim 22 recites “at least one additional layer overlying and in contact with the charge trapping layer”. It is unclear if “at least one additional layer” refers to “at least one continuous additional layer” or a different feature.
Claims 2-20 and 22 are rejected for being dependent of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claims 1-4, 7, 9-14, 16-20 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US Pub. 2011/0266611) in view of Park et al. (US PUB. 2008/0042192) and Yang et al. (US Pub. 2013/0082274).
Regarding claim 1, KIM teaches a method of forming charge trapping layer for a NAND device, the method comprising: 
providing a substrate 40 in a reaction chamber (Fig. 1A-2B, though not expressly stated, however, it is understood that the semiconductor components are provided in a reaction chamber of a semiconductor manufacturing apparatus) the substrate 40 comprising a channel 44 and a plurality of gates 49, wherein each gate of the plurality of gates 49 comprise a horizontal surface and a vertical surface relative to the substrate (see the horizontal and vertical surfaces of gate 49 in Fig. 6G);
forming at least one continuous additional layer (47A and/or 46 in Fig. 6F or 67 and/or 68 in Fig. 8) overlying and in contact with each horizontal surface and each vertical surface of the plurality of gates 49 (Fig. 6G & Fig. 8); and
the at least one additional layer and overlying each horizontal surface and each vertical surface of the plurality of gates 49 (Fig. 6G and respective text, also see Fig. 8).
Though KIM teaches a charge trapping layer 47 for the NAND device as addressed above; however, KIM is silent on exposing the substrate to a nitrogen precursor; and exposing the substrate to an aluminum precursor; wherein a reaction between the nitrogen precursor and the aluminum precursor forms the charge trapping layer comprising an aluminum nitride. The Examiner understands that the use of charge trapping layer comprising aluminum nitride would have been obvious to those having ordinary skill in the art. It is widely understood that AlN material used in charge trapping layers results to retaining substantially more trapped electrons than holes that is desired in certain memory devices. For instance, Park alludes to said AlN advantages in Para [0041-0044]. At the time of the invention, it would have been obvious to incorporate Park’s AlN charge trap layer in KIM’s NAND device to obtain a charge trapping layer with improved electron trap characteristics.
Both KIM and Park are silent on the process steps of forming the AlN layer, perhaps in the interest of brevity; however the Examiner understands the process steps of “exposing the substrate to a nitrogen precursor in a first repeat cycle; and exposing the substrate to an aluminum precursor in a second repeat cycle; wherein a reaction between the nitrogen precursor and the aluminum precursor forms the charge trapping layer comprising an aluminum nitride between the channel and the plurality of gates for the NAND device and wherein a ratio of cycles of the first repeat cycle and cycles the second repeat cycle is selected to control a nitrogen content and erase speed of the 
Regarding claim 2, the combination of KIM, Park and Yang teaches the method of claim 1, wherein forming the charge trapping layer comprising forming a continuous layer of the aluminum nitride between the channel 1 and the plurality of gates 3, wherein the continuous layer follows the horizontal surface and the vertical surface of each gate of the plurality of gates (e.g. KIM’s Fig. 6G).
2H4); nitrogen radicals; or atomic nitrogen; and wherein the inert gas comprises at least one of: argon or nitrogen (Yang’s Para [0087-0089]). 
Regarding claim 4, the combination of KIM, Park and Yang teaches the method of claim 1, wherein exposing the substrate to the aluminum precursor comprises: 18 4826-4219-6305pulsing an aluminum precursor onto the substrate; and purging an inert gas onto the substrate; wherein the aluminum precursor comprises an aluminum halide compound; and wherein the inert gas comprises at least one of: argon or nitrogen (Yang’s Para [0087-0089]).
Regarding claim 7, the combination of KIM, Park and Yang teaches the method of claim 1, wherein the channel is a poly-silicon channel (KIM’s Fig. 6G and respective text).
Regarding claim 9, the combination of KIM, Park and Yang teaches the method of claim 2, wherein the charge trapping layer comprises a top oxidized portion; and wherein the semiconductor device further comprises a capping layer (e.g. 47A or 48) disposed on the aluminum nitride or aluminum oxynitride charge trapping layer (KIM’s Fig. 6E- 8). 
Regarding claim 10, the combination of KIM, Park and Yang teaches the method of claim 9, wherein the top oxidized portion has a thickness less than 10 nm, less than 5 nm, less than 3 nm or from about 0.1 nm to about 5 nm, from about 0.5 to about 3 nm, 
Regarding claim 11, the combination of KIM, Park and Yang teaches the method of claim 1, wherein the NAND device is vertical NAND device and wherein the vertical NAND comprises: the plurality of gates 49; an oxide core 46 or hole; the channel 44; a tunnel oxide 48; the charge trapping layer 47 comprising at least one of aluminum nitride; and the one or  more additional layers comprising a first blocking oxide 7 (oxide portion of the SONOS); wherein each of the plurality of gates 49 comprise a second horizontal surface; wherein the charge trapping layer 3 comprises a nitrogen component that tunes an erase speed of the charge trapping layer and tunes a retention capability of the charge trapping layer (see KIM’s Fig. 6E-8), wherein the charge trapping layer 9 comprises a continuous layer between the channel and the plurality of gates that follows and conforms to the horizontal surface, the second horizontal surface and the vertical surface of each gate of the plurality of gates (Fig. 6E-8); wherein the tunnel oxide and the first blocking oxide both follow and conform to the charge trapping layer (Fig. 6E-8). 
Regarding claim 12, the combination of KIM, Park and Yang teaches the method of claim 11, wherein the vertical NAND device further comprises: the at least one additional layer comprising a second blocking oxide 7 (Nitride or Oxide portion of the SONOS); and a control gate 49; wherein the first blocking oxide and the second 
Regarding claim 13, the combination of KIM, Park and Yang teaches the method of claim 11, wherein the charge trapping layer 47 is formed with an aluminum precursor comprising an aluminum halide compound (KIM’s Fig. 6E-8 and Park and Yang’s teaching as discussed in claim 1 above).  
Regarding claim 14, the combination of KIM, Park and Yang teaches the method of claim 11, wherein the charge trapping layer is formed with a nitrogen precursor comprising at least one of: hydrazine (N2H4); nitrogen radicals; or atomic nitrogen (Yang’s disclosure).
Regarding claim 16, the combination of KIM, Park and Yang teaches the method of claim 11, wherein the charge trapping layer comprises a top oxidized portion; and wherein the semiconductor device further comprises a capping layer disposed on the charge trapping layer (KIM’s Fig. 6E-8 and Park and Yang’s teaching as discussed in claim 1 above).). 
Regarding claim 17, the combination of KIM, Park and Yang teaches the method of claim 16, wherein the top oxidized portion comprises at least one of: only aluminum oxide; up to 40 at-% of oxygen; up to 50 at-% of oxygen; or up to 60 at-% of oxygen. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. And it has been held that discovering an optimum value 
Regarding claim 18, the combination of KIM, Park and Yang teaches the method of claim 16, wherein the top oxidized portion comprises at least one of: about pure aluminum nitride; less than a maximum of approximately 99 mol-% of A1203, less than a maximum of approximately 98 mol-% of A1203, less than a maximum of approximately 95 mol-% of A1203, less than a maximum of approximately 90 mol-% of A1203; or less than a maximum of about 80 mol-% of A1203. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. And it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 19, the combination of KIM, Park and Yang teaches the method of claim 16, wherein an aluminum nitride composition of the charge trapping layer comprises at least one of: more than about 25 mol-% of AlN; more than about 50 mol-% of AlN; more than about 75 mol-% of AlN; more than about 85 mol-% of AlN; more than about 90 mol-% of AlN; or more than about 95 mol-% of AlN (see Yang’s disclosure).  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. And it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 22, the combination of KIM, Park and Yang teaches the method of claim 1, further comprising a step of forming at least one additional layer (e.g. one of 46 or 47a) overlying and in contact with the charge trapping layer (said claim feature would have been obvious in view of KIM’s Fig. 6E-8).

Regarding claim 21, KIM teaches a method of forming a nitride layer between a polysilicon channel 44 and a plurality of gates 49 for a NAND device, the method comprising: 
providing a substrate 40 in a reaction chamber (Fig. 1A-2B, though not expressly stated, however, it is understood that the semiconductor components are formed in a reaction chamber of a semiconductor manufacturing apparatus), the substrate 40 comprising the polysilicon channel 44 and the plurality of gates 49 and one or more continuous additional layers (47A and/or 46 in Fig. 6F or 67 and/or 68 in Fig. 8) formed overlying and in contact with each of the plurality of gates 49, wherein each gate of the plurality of gates comprises a first horizontal surface and a second horizontal surface relative to the substrate 100 (see Fig. 6F and Fig. 8); and 

Though KIM teaches a charge trapping layer 47 for the NAND device as addressed above; however, KIM is silent on exposing the substrate to a nitrogen precursor; and exposing the substrate to an aluminum precursor; wherein a reaction between the nitrogen precursor and the aluminum precursor forms the charge trapping layer comprising an aluminum nitride. The Examiner understands that the use of charge trapping layer comprising aluminum nitride would have been obvious to those having ordinary skill in the art. It is widely understood that AlN material used in charge trapping layers results to retaining substantially more trapped electrons than holes that is desired in certain memory devices. For instance, Park alludes to said AlN advantages in Para [0041-0044]. At the time of the invention, it would have been obvious to incorporate Park’s AlN charge trap layer in KIM’s NAND device to obtain a charge trapping layer with improved electron trap characteristics.
Both KIM and Park are silent on the process steps of forming the AlN layer, perhaps in the interest of brevity; however the Examiner understands the process steps of “exposing the substrate to a nitrogen precursor in a first repeat cycle; and exposing the substrate to an aluminum precursor in a second repeat cycle; wherein a reaction between the nitrogen precursor and the aluminum precursor forms the charge trapping layer comprising an aluminum nitride between the channel and the plurality of gates for the NAND device and wherein a ratio of cycles of the first repeat cycle and cycles the second repeat cycle is selected to control a nitrogen content and erase speed of the charge trapping layer” would have been obvious in layer formation processes. For 

Claims 5-6, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over KIM, Park and Yang as applied to claim 1 above, and in further view of Clark et al. (US Pub. 2007/0237698).
Regarding claim 5, the combination of KIM, Park and Yang is silent on the method of claim 1, further comprising exposing the substrate to an oxygen precursor. The Examiner understands that said claim feature would have been obvious and within 
Regarding claim 6, the combination of KIM, Park, Yang and Clark teaches the method of claim 5, wherein exposing the substrate to the oxygen precursor comprises: pulsing the aluminum precursor onto the substrate (Para [0089]); purging the aluminum precursor (e.g. Para [0015]); pulsing an oxygen precursor onto the substrate; and purging an inert gas onto the substrate; wherein the oxygen precursor comprises at least one of: ozone (03); diatomic oxygen (02); water (H20); hydrogen peroxide (H202); oxygen plasma; atomic oxygen (0); or oxygen radicals; wherein the step of exposing the substrate to a nitrogen precursor is repeated a number of times before the step of pulsing the oxygen precursor to tune properties of the charge trapping layer (it is understood that said process steps occurs multiple times), and wherein the inert gas comprises at least one of: argon or nitrogen (Yang’s Para [0087-0089] and Clark’s Para [0028 & 0055]). 
Regarding claim 8, the combination of KIM, Park and Yang is silent on the method of claim 2, wherein the charge trapping layer comprises a metal oxynitride such that the nitrogen content tunes an erase speed of the charge trapping layer; and wherein the charge trapping layer comprises a metal oxynitride such that the desired oxygen content tunes a retention capability of the charge trapping layer. The Examiner understands that said claim feature would have been obvious and within the routine skill in the art.  For instance, Clark in Fig. 5A-5B teaches wherein the charge trapping layer comprises a metal oxynitride such that the desired nitrogen content tunes an erase 
Regarding claim 15, the combination of KIM, Park, Yang and Clark teaches wherein the charge trapping layer is formed with an oxygen precursor comprising at least one of: ozone (03); diatomic oxygen (02); water (H20); hydrogen peroxide (H202); oxygen plasma; atomic oxygen (0); or oxygen radicals. 
Response to Arguments
Applicant's arguments filed 03/25/21 have been fully considered but they are not persuasive. The Examiner maintains that the combination of the prior art teaches all of the claim features (see the claim mapping to KIM above), and forming aluminum nitride layer using widely known layer deposition processes. For instance, the secondary reference, Yang et al. teaches the use of nitrogen precursor and aluminum precursor in alternating fashion. Yang further teaches a reaction chamber 605 comprising a controller 635 that controls the regulation (iteration/repeat cycle) and flow of the nitrogen and aluminum precursors that determines the content of said precursors in the AlN layer. As such, the combination of the prior art teaches the broad claim features and the applicant’s argument is not persuasive.
As for the IDS, the Examiner reiterates that the applicant continues to submit an unreasonable number of references in the IDS without pointing out their pertinence to the instant application. During the prosecution of this application, the applicant and attorney have continued to submit an overwhelming number of references that is .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.